DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 14-18 of U.S. Patent No. 11,245,458 (hereinafter Pat-458). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 1 of Pat-458 recites all the claimed limitations of the claim 1 except limitations indicated with underlines in the table below. It will be discussed in view of Agiwal et al. (US 2020/0068162, “Agiwal”) and its provisional application 62/613977 (“977”).
Pat-458 Language 
Claims / App Language
1. An information transmission method, applicable to user equipment (UE), the method comprising: 

in response to initiating a beam failure recovery procedure to a first cell, initiating a random access procedure to a base station through a second cell, 

wherein the second cell is the first cell or a cell other than the first cell; and 

in response to that a number of times that the random access procedure has been initiated reaches a preset number and the random access procedure is not completed, transmitting indication information indicating that a problem exists in a cell group, to which the second cell belongs, to the base station; 

wherein the indication information indicates that a cause for the problem existing in the cell group is failure of the random access procedure caused by the beam failure recovery procedure.
1. An information transmission method, applicable to a user equipment (UE), the method comprising: 

in response to initiating a beam failure recovery procedure to a cell, initiating a random access procedure to a base station through the cell; and 




in response to that a number of times that the random access procedure has been initiated reaches a preset number and the random access procedure is not completed, transmitting indication information indicating that a problem exists in a cell group, to which the cell belongs, to the base station;

wherein the indication information indicates that a cause for the problem existing in the cell group is failure of the random access procedure caused by the beam failure recovery procedure; 

wherein the rlf-Cause of the indication information is set as beamFailureRecoveryFailure; 

wherein the rlf-Cause is configured to indicate that the failure of the random access procedure is caused by the beam failure recovery procedure.


the rlf-Cause of the indication information is set as beamFailureRecoveryFailure; wherein the rlf-Cause is configured to indicate that the failure of the random access procedure is caused by the beam failure recovery procedure ([Agiwal, 0085 and Fig. 1] “Beam Failure Recovery Request procedure (or random access procedure) is considered unsuccessful and UE may trigger radio link failure.” See [977, P5].).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify claim 1 of Pat-458 by using the features of Agiwal in order to effectively recover beam failure events such that “As a result beam failure on SCell can be detected and recovered quickly” [Agiwal, 0030]. 

Regarding claim 2, claim 2 of Pat-458 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 3 of Pat-458 recites all the claimed limitations of the claim 3.
Regarding claim 4, claim 4 of Pat-458 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 5 of Pat-458 recites all the claimed limitations of the claim 5.
Regarding claim 7, claim 14 of Pat-458 recites the claimed limitations of the claim 7 in view of in view of Agiwal et al. (US 2020/0068162, “Agiwal”) and its provisional application 62/613977 (“977”) as discussed for claim 1 above.
Regarding claim 8, claim 15 of Pat-458 recites all the claimed limitations of the claim 8.
Regarding claim 9, claim 16 of Pat-458 recites all the claimed limitations of the claim 9.
Regarding claim 10, claim 17 of Pat-458 recites all the claimed limitations of the claim 10.
Regarding claim 11, claim 18 of Pat-458 recites all the claimed limitations of the claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and 7, said claims recite in part, "wherein the rlf-Cause of the indication information". The first underlined limitation raises an antecedent basis issue and appropriate correction is required. The second underlined limitation needs to be spelled out.
Regarding claim 2 and 4, said claims depend from claim 1 and recites “the second cell” that has not been recited in claim 1, thus the limitations cause an antecedent basis issue. Appropriate correction is required. Said claims further recite “the primary cell group” that causes another antecedent basis issue. Appropriate correction is required. Said claims recite “under a situation that a communication connection with a base station has been established”. It is unclear if the underlined base station is differ from the base station recited in claim 1.
Regarding claim 6 and 12, said claims recite “VarRLF” that needs to be spelled out.
Regarding claims 2-6 and 8-12, said claims depend from claims 1 and 7, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2021/0068162, “Agiwal”) and its provisional application, 62/613977 (“977”) in view of Uchino et al. (US 2021/0092775, “Uchino”).
Examiner’s note: in what follows, references are drawn to Agiwal unless otherwise mentioned.
Agiwal discloses “Apparatus and Method of Beam Recovery on Secondary Cell” (Title) and comprises the following features:
Regarding claim 1, an information transmission method, applicable to a user equipment (UE), the method comprising: 
in response to initiating a beam failure recovery procedure to a cell, initiating a random access procedure to a base station through the cell (This will be discussed in view of Uchino.); and 
in response to that a number of times that the random access procedure has been initiated reaches a preset number ([0085] “If the bfr-ResponseWindow is expired, UE performs Steps 2 to 4 again. If the bfrResponseWindow is expired and UE has already transmitted PRACH preamble for configured number of times (pre-defined or signaled to UE by gNB in RRC message)”. See [977, P3].) and the random access procedure is not completed ([0085] “beam Failure Recovery Request procedure (or random access procedure) is considered unsuccessful” See [977, P3].), 
transmitting indication information indicating that a problem exists in a cell group, to which the cell belongs, to the base station ([0088] “The UE transmits a PRACH preamble for beam failure recovery request on the serving cell for which beam failure recovery is initiated at operation 250a.” That is, the PRACH preamble indicates there is a beam failure so it needs a recovery for the beam failure. The beam failure is considered to be equivalent to the recited problem. See Fig. 1 for “a cell group”. See [977, Fig. 2A on P6].); 
wherein the indication information indicates that a cause for the problem existing in the cell group is failure of the random access procedure caused by the beam failure recovery procedure ([0085] “Beam Failure Recovery Request procedure (or random access procedure) is considered unsuccessful and UE may trigger radio link failure.”, and [0086] “As a result of the proposed procedure, from perspective of random access procedure, after transmitting PRACH preamble, UE decides the response monitoring as follows: … 2) if transmitted PRACH preamble is for beam failure recovery on an SpCell”); 
wherein the rlf-Cause of the indication information is set as beamFailureRecoveryFailure; wherein the rlf-Cause is configured to indicate that the failure of the random access procedure is caused by the beam failure recovery procedure ([0085 and Fig. 1] “Beam Failure Recovery Request procedure (or random access procedure) is considered unsuccessful and UE may trigger radio link failure.” See [977, P5].).
It is noted that while disclosing beam recovery procedures, Agiwal does not specifically teach about sequential procedures of a beam failure recovery and a random access procedure. It, however, had been known in the art before the effective date of the instant application as shown Uchino as follows;
in response to initiating a beam failure recovery procedure to a cell ([Uchino, 0039 and Fig. 3] “In step S1, an instruction to perform contention-free random access, triggered by a PDCCH order, a handover (HO) command, secondary cell (SCell) timing alignment, or beam failure recovery (recovery from beam failure)”), initiating a random access procedure to a base station through the cell ([Uchino, 0039 and Fig. 3] “The beam failure recovery triggers the user equipment 200 to perform a random access procedure for recovery from beam failure.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Agiwal by using the features of Uchino in order to achieve effective and fast uplink connections in beam failure recovery such that “to allow user equipment to use a proper PRACH resource in a random access procedure in NR.” [Uchino, 0010]. 

Regarding claim 7, it is a claim of an electronic device applicable to a user equipment (UE) corresponding to the method claim 1, except the limitations “a processor, and a memory configured to store instructions executable by the processor” ([0253 and Fig. 24] “The transceiver 2410, the controller 2420 and the memory 2430 are configured to perform the operations of the UE”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Claim(s) 6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2021/0068162, “Agiwal”) and its provisional application, 62/613977 (“977”) in view of Uchino et al. (US 2021/0092775, “Uchino”) and further in view of Nigam et al. (US 2015/0045035, “Nigam”).
Examiner’s note: in what follows, references are drawn to Agiwal unless otherwise mentioned.
Regarding claims 6 and 12, it is noted that while disclosing beam recovery procedures, Agiwal does not specifically teach about varRLF. It, however, had been known in the art before the effective date of the instant application as shown Nigam as follows;
the method of claim 1 and the electronic device of claim 7, respectively, wherein the indication information is stored as VarRLF-Report parameter ([0184] “the RLF may be transmitted to the MeNB by using the existing message (VarRLF-Report)”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Agiwal by using the features of Nigam in order to achieve effective way when an RLF occurs in multi connectivity communication such that “a method is provided for performing multi-eNB connectivity communication at an eNB.” [Nigam, 0014]. 

Tentative Indication of Allowable Subject Matter
Claims 2-5 and 8-11 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection and NSDP and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411